DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to for improper claim form.
Claim 16 is lacking a period.  Each claim begins with a capital letter and ends with a period.  MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the claim recites the limitation “the dehydrated PBWO.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 16, the claim is incomplete.

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim (US 2013/0136665).
With respect to claims 19 and 20, Kim discloses a process for converting waste oil to light and medium distillate comprising: (a) mixing and heating waste oil in an extruder to a temperature of 120°C-450°C (i.e. sufficient to remove all water from the waste oil) (see Kim, paragraph [0029]); (b) mixing and heating the dewatered waste oil in a decomposition reactor heated by thermal oil in a thermal oil boiler at a temperature between 250°C-450°C to form a vapor stream (see Kim, paragraph [0030]); and (c) passing the vapor stream to a condenser and thereafter a fractional distillation tower (see Kim, paragraph [0030]; and Fig. 1) to recover liquid stream containing C10-C15 hydrocarbons (see Kim, Table 1).  The recovered liquid product includes a medium distillate product having 94%+ C5-C22 hydrocarbons (see Kim, Table 1).
Kim does not disclose wherein the medium distillate products are produced by a process identical to that of Applicant’s claim 1.
However, claims 19 and 20 are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  Here, the medium distillate product recovered by Kim clearly includes overlapping characteristics in terms of concentration of C9-C25 hydrocarbons (see Kim, Table 1).  Thus, Kim at the very least renders the compositions of claim 19 and 20 obvious based on overlapping ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Likewise, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1-18, Examiner finds Kim (US 2013/0136665) to be the closest relevant prior art reference.  Kim discloses a process for converting waste oil to light and medium distillate comprising: (a) mixing and heating waste oil in an extruder to a temperature of 120°C-450°C (i.e. sufficient to remove all water from the waste oil) (see Kim, paragraph [0029]); (b) mixing and heating the dewatered waste oil in a decomposition reactor heated by thermal oil in a thermal oil boiler at a temperature between 250°C-450°C to form a vapor stream (see Kim, paragraph [0030]); and (c) passing the vapor stream to a condenser and thereafter a fractional distillation tower (see Kim, paragraph [0030]; and Fig. 1) to recover liquid stream containing C10-C15 hydrocarbons (see Kim, Table 1).  The recovered liquid product includes a medium distillate product having 94%+ C5-C22 hydrocarbons (see Kim, Table 1).  However, Kim does not disclose or otherwise suggest wherein the reactor/boiler produces two separate vapor streams, i.e. a first vapor stream of light end hydrocarbons and a first vapor stream of heavier hydrocarbons.  Thus, Examiner finds Applicant’s claims 1-18 patentable over the disclosure of Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771